DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12, 14, 16-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ginn et al. (9,655,602) in view of Yi et al. (6,656,488), and further in view of Berenstein et al. (7,695,488), and Kurrus et al. (2011/0152902).  Ginn et al. disclose the invention substantially as claimed.  Ginn et al. disclose, at least in figures 9G-9I and col. 6, lines 5-29;  col. 12, lines 31-41; and col. 12, line 17  to col. 13, line 26; .
Ginn et al. further disclose an occluding device comprising: a shell (40) a shell with a globular shaped portion conformable in shape to a globular shaped region of the aneurysm, the shell having a plurality of cells forming a plurality of openings between an interior of the shell and an exterior surface of the shell; and an unexpanded hydrogel  material (22, which is formed of hydrogel, according to col. 6, lines 14-29) connected to the shell; wherein the hydrogel material does not fill an entire interior of the shell (as shown in figures 9G-9I); wherein the cells are located on the globular shaped portion of the shell.

However, Ginn et al. in view of Yi et al. do not explicitly disclose that the plurality of cells forms a plurality of openings through which the material expands out of the shell, that the plurality of cells form a plurality of openings through which the unexpanded hydrogel material expands out of the shell upon delivery of the shell, or that the unexpanded hydrogel material expands out of the shell through the cells, and outside of the cells to thereby be contained between the interior of the shell and the globular shaped region of an aneurysm.  Ginn et al. in view of Yi et al. also do not 
Berenstein et al. teach, at least in figure 3D and col. 4, lines 24-34 and col. 6, lines 39-67; an occlusive device for occluding a vascular condition comprising: a shell (51) with a globular-shaped portion, the shell having a plurality of cells (perforations) between an interior of the shell and an exterior surface of the shell; an unexpanded material (e.g., hydrogel, according to col. 4, line 26) associated with the shell; wherein the plurality of cells forms a plurality of openings through which the unexpanded hydrogel material expands (i.e., permeates, according to col. 6 lines 48-53) out of the shell, and outside of the cells to thereby be contained between the interior of the shell and the globular shaped region of an aneurysm, wherein the vascular condition is an aneurysm (52), wherein the shell has a narrow portion (adjacent neck 18 as shown in fig. 3D), wherein the narrow portion of the shell is detachably connected to a delivery pusher (20), wherein the device further includes a severable detachment zone between the shell and the delivery pusher (adjacent neck 18). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Berenstein et al., to modify the device of Ginn et al. in view of Yi et al., so that the plurality of cells forms a plurality of openings through which the hydrogel material 
However, Ginn et al. in view of Yi et al. also do not explicitly disclose that the occlusive device is for a vascular aneurysm or that the device is an aneurysm occluding device. Kurrus et al. teach, at least in figures 1B-1E and paragraphs [0002] and [0029], an expandable, globular-shaped occlusive device (e.g., 40) or occluding device that is applicable to a vascular aneurysm (as well as a vascular puncture).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Kurrus, to modify the device of Ginn et al. in view of Yi et al.  or Ginn et al. in view of Yi et al. and  Berenstein et al., so that it is applicable for a vascular aneurysm or aneurysm.  Such a modification would allow occlusion of a bleeding vessel, a potentially bleeding vessel, or a vessel supplying blood to a tumor.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ginn et al. (9,655,602) in view of Yi et al. (6,656,488), Berenstein et al. (7,695,488), and Kurrus et al. (2011/0152902), and further in view of Janardhan et al. (8,728,117).  Ginn et al. in in view of Yi et al., Berenstein et al., and Kurrus et al. disclose the invention substantially as claimed, but do not explicitly disclose that the vascular condition is a hole in the heart.  Janardhan et al. teach, at least in figures 29A-29C and col. 180, line 7 to col. 181, line 34; a similar occlusive device (e.g., 11600, as shown in fig. 29B) for occluding a hole in the heart (11650).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Janardhan et al., to modify the device of Ginn et al. in in view of Yi et al., Berenstein et al., and Kurrus et al. to occlude a hole in the heart.  The device of Ginn et al. in view of Yi et al., Berenstein et al., and Kurrus et al. would be able to be delivered to the heart and provide good apposition to a wall aneurysm in the heart and aid in thrombosis of the wall aneurysm.

Response to Amendment
Applicant’s arguments with respect to claims 10-12, 14-20, and 24 have been considered but are not persuasive.  With respect to arguments regarding the teachings of Yi, Applicant first argues that Yi teaches an “already hydrated” hydrogel material within its bag.  The examiner respectfully disagrees. (Note: In the rejection set forth above, Ginn is established as having disclosed an unexpanded hydrogel material as claimed.) Yi teaches, in col. 9, lines11-20, a shell filled with dessicated (i.e., unhydrated) beads. Yi then teaches, in col. 8, lines 30-33; that a shell may be placed within a cavity 
Applicant further argues that Yi does not mention binding gel binding hydrogel beads to the inner surface of the bag, and that Yi does not teach hydrogel material sitting only immediately under the surface of the shell and not filling an entire interior of the shell.  (Note: In the rejection above, Ginn is established as having disclosed hydrogel material not filling an entire interior of a shell.)  The examiner respectfully disagrees with Applicant’s interpretation of Yi, for Yi teaches, in col. 7, lines 36-45; hydrogel material within a shell, wherein beads may be “attached to” (i.e., bonded to) an inner surface of the shell.  Thus, Ginn in view of Yi discloses an unexpanded hydrogel material bonded to an inner surface of the shell such that the unexpanded hydrogel material sits only immediately under the surface of the shell and does not fill an entire interior of the shell.

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771